Citation Nr: 0001628	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral foot and 
ankle arthritis.

2. Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a heart condition.

5.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent.

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to 
January 1955.

This initially came before the Board of Veterans' Appeals 
(Board) by means of a February 1993 rating decision rendered 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a previously disallowed claim of 
entitlement to service connection for a back disability.  The 
appellant also appealed a June 1995 rating action wherein 
service connection for PTSD was denied.  By means of an 
October 1996 decision, the Board found that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disability.  
After reopening the claim, the issue was remanded to the RO 
as required under Bernard v. Brown, 4 Vet. App. 394 (1993).  
Following action by the RO, the issue is returned to the 
Board for further appellate action. 

In the October 1996 Board decision, the issue of entitlement 
to service connection for PTSD was also remanded for further 
development.  While this issue was in remand status, service 
connection for PTSD was granted by the RO by means of a 
November 1997 rating action in which a 30 percent disability 
evaluation was assigned.  The appellant perfected a timely 
appeal to the assignment of this disability evaluation.  

The appellant also appeals a December 1996 rating action, in 
which service connection for hypertension and a heart 
condition were denied.  Additionally, he appeals a July 1998 
rating action wherein service connection for bilateral foot 
and ankle arthritis was denied and a total disability rating 
due to individual unemployability was denied.


REMAND

In March 1986, the appellant filed his initial claim for 
service connection for a back disability.  In April 1986, the 
RO requested additional medical evidence showing post service 
treatment for his disability.  In a handwritten statement 
received from the appellant in August 1986, he indicated that 
a private medical doctor, Dr. Lamar McMillin that had 
examined him in February 1955.  The appellant's statement 
indicates that Dr. McMillin had retired in 1976 and that no 
records were kept after his retirement.  Service connection 
for a back disability was initially denied by the RO in a 
February 1998 as the only pertinent medical evidence of 
record was a January 1955 separation examination report 
indicating that the appellant's spine and other 
musculoskeletal system was normal.  

As set forth in the Introduction, the appellant reopened a 
claim for service connection for a back disability and seeks 
to reopen claims for service connection for a heart condition 
and hypertension.  In support of his contentions, he 
submitted several letters in August 1993.  One of which is 
allegedly addressed to the appellant by M. Harkins, Sheriff, 
Conway County dated "Augest (sic) 26, 1955."  The letter is 
not on official letterhead.  Similarly, the appellant 
submitted a letter allegedly addressed by C. Ray Williams, 
M.D., dated "Augest (sic) 25, 1955."  This letter is 
similarly not on letterhead.    In addition to containing the 
same misspelling of the word "Augest," the two letters also 
misspell received as "recieved."  There are also 
similarities in the way that the documents are formatted.  
The spacing between paragraphs appears to be identical.  
Similarly, both documents are justified to the left and close 
with "cc: file."  Neither document contains a street 
address for the alleged writer of the document.  On the 
contrary, the only street address given is that of the 
appellant.   It also appears that both documents may have 
been typed with the same typewriter.  The font is identical.  
Of particular note is the thickness of the capital "B."  On 
both documents, the capital upper loop of the B appears 
lighter than the bottom loop.  The inconsistency in the 
letter B, noted above, also appears in a letter allegedly 
from Dr. L. McMillin dated July 26, 1955.  

The appellant's claims folder does not indicate how or when 
the appellant came to possess the letters that he submitted 
in August 1993 nearly 45 years after they were allegedly 
written.  As stated above, the appellant had indicated on a 
prior occasion that Dr. McMillin, the alleged author of one 
of the letter had retired in 1976 and that no records were 
kept after his retirement.  The Board notes that the letters 
allegedly from Dr. McMillin and Dr. Williams both indicate 
that the appellant has back pain; however, neither attempts 
to indicate a diagnosis of this pain.

Due to the uncertainty surrounding the authenticity of the 
statements received from the appellant in August 1993, the 
Board is of the opinion that the case should be remanded.  In 
particular, the RO should contact the appellant to assess the 
veracity of the statements.  

While the aforementioned letters contain references to the 
appellant's back, blood pressure and heart, the Board is 
deferring adjudication of the other issues on appeal as the 
question of the veracity of these documents bears directly on 
the credibility on the appellant.

With respect to the appellant's claim of entitlement to an 
increased disability rating for PTSD, the Board notes that, 
while the most recent VA mental health center medical record 
is dated in March 1999, his last VA examination for 
compensation purposes was conducted in September 1997.  Due 
to the age of the most recent VA examination, the Board 
concludes that a more current examination would be probative.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
in an effort to verify the authenticity 
of the August 1955 statement from Dr. 
Williams, the August 1955 statement from 
Sheriff Hawkins, and the July 1955 
statement from Dr. McMillin.  
Specifically, the RO should:
 
a.  Request that the appellant 
provide the original August 1955 
statement from Dr. Williams, the 
original August 1955 statement from 
Sheriff Hawkins, and the original 
July 1955 statement from Dr. 
McMillin.  

b.  If the original documents are 
not available, the appellant should 
be asked to indicate the nature of 
the circumstances in which he came 
into possession of copies of the 
documents.  The appellant should be 
asked to specifically indicate: when 
he initially became aware of the 
existence each document; when he 
came into possession of each 
document; how he obtained possession 
of each document; from whom he 
obtained possession of each 
document; and the exact mailing 
address of the person from whom he 
received each document.

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the appellant for 
his PTSD since March 1999.  After 
securing the necessary release[s], the RO 
should obtain these records.

3.  Upon receipt of all such records, the 
appellant should be afforded a VA PTSD 
examination to ascertain the current 
severity of his PTSD.  All tests 
indicated should be conducted at this 
time.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.  The appellant's 
claims folder is to be made available to 
the examiner, for his or her review and 
referral, prior to this examination.
 
4. Following completion of the foregoing, 
the RO should review the issues on 
appeal, if appropriate.  If the decision 
remains adverse to the appellant, in 
whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board wishes to thank the RO in advance for its attention 
in this matter.  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




